Exhibit 10.25

 

FIRST AMENDMENT TO THE DYNEGY INC.

 

EXECUTIVE SEVERANCE PAY PLAN

 

The Dynegy Inc. Executive Severance Pay Plan (the “Plan”) shall be and hereby is
amended effective May 19, 2004, in the following respects:

 

I.

 

The first paragraph of Section III.A. of the Plan is hereby amended in its
entirety to provide as follows:

 

“The amount of severance pay an employee receives under this Executive Plan will
be based on the employee’s position and service credit at the time of the
termination of employment. Under the Executive Plan, an eligible employee will
receive one (1) month of base pay for each full, completed year of continuous
service with the Company and a pro-rated amount for each partial year of
continuous service, subject to certain minimum and maximum payment requirements.
If, at the time an employee becomes eligible to receive severance benefits under
this Executive Plan, his or her title is ‘Managing Director’ or ‘Vice
President,’ the employee will be eligible to receive a minimum of six (6) months
of base pay as severance pay. If, at the time an employee becomes eligible to
receive severance benefits under this Executive Plan, his or her title is
‘Senior Vice President,’ the employee will be eligible to receive a minimum of
nine (9) months of base pay as severance pay. If, at the time an employee
becomes eligible to receive severance benefits under this Executive Plan, his or
her title is ‘Executive Vice President,’ the employee will be eligible to
receive a minimum of twelve (12) months of base pay as severance pay. If, at the
time an employee becomes eligible to receive severance benefits under this
Executive Plan, his or her title is ‘President,’ the employee will be eligible
to receive twenty-four (24) months of base pay as severance pay. The maximum
amount of severance pay available to any employee, except for an employee with
the title of ‘President,’ under this Executive Plan is twelve (12) months of
base pay. ‘Month of base pay’ shall be defined as an employee’s monthly rate of
pay, excluding overtime, bonuses, commissions, premium pay, employee benefits,
expense reimbursements and similar amounts. The Plan Administrator shall
determine an employee’s monthly rate of base pay, and the employee’s full and
partial years of continuous service, in its sole discretion. The number of
months for which an employee receives severance pay



--------------------------------------------------------------------------------

under this Executive Plan will be referred to, herein, as the ‘severance
period.’ The benefits payable under this Executive Plan shall be inclusive of
and offset by any other severance or termination payment made by the Company,
including payments provided by Subsection D below. Except as otherwise
specifically provided in the Executive Plan, severance pay will be paid to the
eligible employee in a lump sum or as salary continuation, in the Company’s sole
discretion, after the employee executes the Release and the expiration of any
revocation period described in the Release. If paid in a lump sum, severance pay
will be paid as soon as administratively practicable after the execution of the
Release and expiration of any revocation period described therein unless the
employee revokes the Release during the applicable revocation period. If paid in
the form of salary continuation, severance pay will be paid to the employee
after the execution of the Release and expiration of any revocation period
described therein, unless the employee revokes the Release during the applicable
revocation period, at the employee’s normal base weekly rate of pay with the
frequency of the payroll cycle on which the employee was being paid at the time
of his or her termination of employment until the total amount of severance is
paid. All severance pay benefits will be subject to withholding for applicable
employment and income taxes. The employee is responsible for informing the Plan
Administrator of any change in the employee’s mailing address by written letter
delivered to the Vice President of Human Resources until the employee’s
severance benefits have been paid in full.”

 

II.

 

Except as modified herein, the Plan shall remain in full force and effect.

 

IN WITNESS WHEREOF, the Company has caused this First Amendment to be executed
by its duly authorized officer this 19th day of May, 2004.

 

/s/ R. BLAKE YOUNG

--------------------------------------------------------------------------------

R. Blake Young Executive Vice President Administration and Technology